                   Case 2:16-cv-07349-JVS-AGR Document 307 Filed 04/06/20 Page 1 of 3 Page ID #:10906



                        1    RUSS, AUGUST & KABAT
                             Marc A. Fenster, SBN 181067
                        2    mfenster@raklaw.com
                             Ben Wang, SBN 228712
                        3    bwang@raklaw.com
                             Andrew D. Weiss, SBN 232974
                        4    aweiss@raklaw.com
                             12424 Wilshire Boulevard
                        5    Twelfth Floor
                             Los Angeles, California 90025
                        6    Telephone: (310) 826-7474
                             Facsimile: (310) 826-6991
                        7
                        8    Attorneys for Plaintiff
                             SPEX TECHNOLOGIES, INC.
                        9
                       10
                                               UNITED STATES DISTRICT COURT
                       11
RUSS, AUGUST & KABAT




                                              CENTRAL DISTRICT OF CALIFORNIA
                       12
                                                          SOUTHERN DIVISION
                       13
                       14
                       15   SPEX TECHNOLOGIES, INC.,              Case No. 2:16-CV-07349-JVS (ARGx)

                       16                     Plaintiff           PLAINTIFF SPEX
                                                                  TECHNOLOGIES, INC.'S NOTICE
                       17   v.                                    OF MOTION AND MOTION TO
                                                                  TAX COSTS FOR VISUAL AIDS
                       18   APRICORN,                             PURSUANT TO 28 U.S.C. § 1920(4)
                                                                  AND L.R. 54-3.12
                       19                     Defendant.

                       20                                         Hearing:
                                                                  Date: May 4, 2020
                       21                                         Time: 1:30 p.m.
                                                                  Place: Courtroom 10C
                       22                                         Judge: Hon. James V. Selna
                       23
                       24
                       25
                       26
                       27
                       28

                                 SPEX’S NOTICE OF MOTION AND MOTION TO TAX COSTS FOR VISUAL AIDS
                                             PURSUANT TO 28 U.S.C. § 1920(4) AND L.R. 54-3.12
                   Case 2:16-cv-07349-JVS-AGR Document 307 Filed 04/06/20 Page 2 of 3 Page ID #:10907



                        1                        NOTICE OF MOTION AND MOTION
                        2         PLEASE TAKE NOTICE THAT at 1:30 p.m. on May 4, 2020, or as soon
                        3   thereafter as the matter may be heard, in Courtroom 10C of the above-referenced
                        4   court, located at 411 West 4th Street, Room 1053 Santa Ana, CA 92701-4516,
                        5   Plaintiff SPEX Technologies, Inc. (“SPEX”) will and hereby does move the Court
                        6   to tax costs for visual aids pursuant to 28 U.S.C. § 1920(4) and L.R. 54-3.12. This
                        7   motion is based on this Notice of Motion and Motion, the accompanying
                        8   memorandum of points and authorities and the Declaration of Jacob R. Buczko in
                        9   support of this motion and exhibits, the pleadings, records and files in this case, and
                       10   such other matters as may be considered by the Court.
                       11         This motion is made following conferences of counsel pursuant to L.R. 7-3
RUSS, AUGUST & KABAT




                       12   which took place on March 23, 2020, March 30, 2020, and April 6, 2020.
                       13
                       14
                                                                    Respectfully submitted,
                       15
                            DATED: April 6, 2020                    RUSS, AUGUST & KABAT
                       16
                       17                                             /s/ Marc A. Fenster
                                                                       Marc. A. Fenster
                       18
                       19                                           RUSS, AUGUST & KABAT
                                                                    Marc A. Fenster, SBN 181067
                       20                                           mfenster@raklaw.com
                                                                    Ben Wang, SBN 228712
                       21                                           bwang@raklaw.com
                                                                    Andrew D. Weiss, SBN 232974
                       22                                           aweiss@raklaw.com
                       23
                                                                    Attorneys for Plaintiff
                       24                                           SPEX TECHNOLOGIES, INC.
                       25
                       26
                       27
                       28
                                                                      1
                             SPEX’S NOTICE OF MOTION AND MOTION TO TAX COSTS FOR VISUAL AIDS
                                         PURSUANT TO 28 U.S.C. § 1920(4) AND L.R. 54-3.12
                   Case 2:16-cv-07349-JVS-AGR Document 307 Filed 04/06/20 Page 3 of 3 Page ID #:10908



                        1                           CERTIFICATE OF SERVICE
                        2         I hereby certify that all counsel of record who are deemed to have consented
                        3   to electronic service are being served with a copy of this document via the Court’s
                        4   CM/ECF system per Local Civil Rule 5-3.3 and 5.4
                        5
                            Dated: April 6, 2020                        /s/ Marc. A. Fenster
                        6                                               Marc A. Fenster
                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                    2
                             SPEX’S NOTICE OF MOTION AND MOTION TO TAX COSTS FOR VISUAL AIDS
                                         PURSUANT TO 28 U.S.C. § 1920(4) AND L.R. 54-3.12
